Citation Nr: 1001534	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-18 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death, to include whether new and material evidence 
has been received to reopen a previously denied claim.  

2.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to December 
1945.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which reopened the appellant's 
previously denied claim of service connection for the cause 
of the Veteran's death, and denied the claim, plus her claim 
for DEA benefits, on the merits. 

Regardless of the RO's action reopening the claim, the Board 
must first determine whether the appellant has submitted new 
and material evidence before evaluating the merits of the 
previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001); Elkins v. West, 12 Vet. App. 209, 218-
19 (1999) (Without the submission of new and material 
evidence, the Board does not have jurisdiction to review the 
claim in its entirety, and its analysis must end).

Following the last RO adjudication, the appellant submitted 
additional evidence with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Board denied the appellant's claim of service 
connection for the cause of the Veteran's death, in a June 
2006 decision.  The appellant was notified in writing of this 
decision, but she did not appeal.  

3.  The evidence received since the June 2006 Board decision 
is neither cumulative nor redundant of evidence of record at 
the time of the prior denial, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

4.  The certificate of death shows that the Veteran died on 
October [redacted], 2001, from metastatic prostate cancer; no other 
conditions were identified as significant in contributing to 
the Veteran's death, and an autopsy was not performed.  

5.  Competent medical evidence also establishes that the 
cause of death was a cerebrovascular accident (stroke).  

6.  At the time of the Veteran's death, service connection 
had been established for migraine headaches evaluated as 
noncompensable prior to July 1946, 30 percent disabling from 
July 1946 to March 1952, and 10 percent disabling from March 
1952.  

7.  The Veteran's prostate cancer and stroke had their onset 
many years following the Veteran's discharge and are 
unrelated to his active service or any incident therein, to 
include exposure to non-ionizing radiation.

8.  The Veteran's service-connected migraine headaches did 
not cause his death or contribute materially or substantially 
to the cause of his death.

9.  The Veteran did not have a permanent total service-
connected disability and did not die as a result of a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The June 2006 Board decision denying service connection 
for the cause of the Veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1100 
(2009).

2.  Because evidence received since June 2006 is new and 
material, the claim of service connection for the cause of 
the Veteran's death is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.156 (2009).

3.  Prostate cancer and a stroke were not incurred or 
aggravated in service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).

4.  A disability incurred in service did not cause, or 
contribute substantially or materially to the cause of, the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2009).

5.  The criteria of basic eligibility for DEA benefits under 
38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 1310, 
3500, 3501, 3510, 3512, 5103A, 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.312, 3.807, 21.3020, 21.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub.  L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Specific to requests to reopen, an appellant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's duty to notify with specific regard to a claim for 
Disability and Indemnity Compensation (DIC) benefits, 
requires notice of an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a condition not yet service-connected.  See 
Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The 
appellant's contentions and the evidence submitted by her 
clearly reflect her knowledge that service connection had 
been granted for the Veteran's migraine headaches.  

To the extent that the action taken herein below is favorable 
to the appellant (e.g., with respect to the new and material 
aspect of her claim), the Board finds that no further 
notification or assistance is required as to the petition to 
reopen the claim of service connection for the cause of the 
Veteran's death.  

With regard to the claim of service connection for the cause 
of the Veteran's death (on the merits), the RO sent the 
appellant a letter in October 2006 informing her of what 
evidence was required to substantiate the cause of death 
claim.  The RO has not specifically advised the appellant of 
the fourth and fifth Dingess elements (degree of disability 
and effective date pertaining to the disability).  However, 
the Board's action herein denies service connection for the 
cause of the Veteran's death.  So, no degree of disability or 
effective date will result from the Board's action. 

The RO's October 2006 letter also advised the appellant that 
VA is responsible for getting relevant records held by any 
Federal agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies, that she must provide enough information 
about the records to allow VA to request them, and that it 
was her responsibility to make sure VA received the records.

For these reasons, although the appellant has not identified 
or demonstrated that any potential errors are prejudicial, 
the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  See Shinseki v. Sanders, 07-1209 
slip op. at 11-12 (April 21, 2009).  

Further, with regard to the appellant's claim for DEA 
benefits, VCAA notice is not required because the issue 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claims on 
appeal.  

First, the Veteran's service treatment record (STR) is on 
file and, the claims file includes medical records from those 
VA and non-VA medical providers that the appellant identified 
as having relevant records.  Neither the appellant nor her 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  Second, two 
VA opinions were obtained.  Finally, the appellant was 
advised of her entitlement to a hearing before the RO and/or 
before the Board in conjunction with the issues on appeal, 
but she has not requested such a hearing.  

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the appellant's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claims.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  

II.  Analysis

A.  Claim to Reopen

Previously, the Board denied the appellant's claim of service 
connection for the cause of the Veteran's death in a June 
2006 decision issued.  In its decision, the Board found that 
the weight of the evidence did not show that a disease or 
injury of service origin played any role in causing or 
hastening the Veteran's death.  The appellant did not submit 
a request for reconsideration, and she did not appeal the 
Board's June 2006 decision to the Court of Appeals for 
Veterans Claims (CAVC).  

As the Board's June 2006 decision was not appealed, it is 
final as to the evidence of record at the time.  38 U.S.C.A. 
§§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.  Board 
decisions are final as to the evidence then of record, and 
are not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100.  The Board may only 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The appellant filed the instant petition to reopen 
the claim of service connection for the cause of the 
Veteran's death in July 2006.  

Regarding petitions to reopen filed on or after August 29, 
2001, such as this one, the provision of 38 C.F.R. § 3.156(a) 
define "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last final denial of the claim(s) 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  "New and material evidence" can be construed 
as that which would contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d at 
1363.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
hereinabove, and by judicial case law, "new" evidence is 
that which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In the instant case, the evidence associated with the claims 
file since the Board's June 2006 decision includes a July 
2006 statement from a VA physician, statements from the 
appellant, and a newspaper article.  The Board also obtained 
an opinion from a VA physician addressing the issue of the 
cause of the Veteran's death.  

The Board finds that these items are "new" evidence because 
they were not before the Board in June 2006.  The Board also 
finds that the new evidence is "material" because it directly 
addresses the relationship between the cause of the Veteran's 
death and his service and service-connected disabilities, 
which is the reason the claim was denied on the last 
adjudication in June 2006.  The Board accordingly finds that 
new and material evidence has been received to reopen the 
appellant's claim.  The appellant's appeal to this extent is 
allowed and is now subject to review based on the entire 
evidentiary record.  

B.  Cause of Death

The appellant is contending that the Veteran's service-
connected migraine headaches were contributory cause of his 
death or, in the alternative, that the causes of his death 
were due to in-service exposure to ionizing radiation.  

For sake of clarity, the Board points out that the appellant 
has extensively argued that the Veteran's migraine headaches 
are related to his in-service exposure to radar equipment.  
The issue, however, of whether the Veteran's migraine 
headaches were incurred during his active service is not 
pertinent to the present appeal.  The Veteran was previously 
granted service connection for migraine headaches in April 
1946.  A grant of service connection is recognition that a 
disability was incurred during a Veteran's active service.  
See 38 C.F.R. § 3.303.  Accordingly, the only issue on appeal 
is whether the causes of the Veteran's death were incurred in 
or aggravated by his active service or whether his service-
connected migraine headaches was a contributing cause of 
death.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was either (1) the principal 
(primary) cause of death or (2) a contributory cause of 
death.  To be considered a principal (primary) cause of 
death, a service-connected disability must have been singly 
or jointly with some other condition the immediate or 
underlying cause of death or have been etiologically related 
to the cause of death.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributing cause, it must have 
substantially or materially contributed to a veteran's death; 
it is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  A contributory cause of death is inherently one 
not related to the principal cause.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2009).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, certain chronic diseases may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

Service connection may also be warranted for a certain 
disabilities attributable to exposure to ionizing radiation 
during service.  See 38 C.F.R. §§ 3.309(d), 3.311;Hilkert v. 
West, 11 Vet. App. 284, 289 (1998); Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The CAVC has taken judicial notice 
that naval radar equipment emits microwave-type non-ionizing 
radiation which is not subject to review under the ionizing 
radiation statute and regulations.  Rucker v. Brown, 10 Vet. 
App. 67 (1997), citing The Microwave Problem, Scientific 
American, September 1986; Effects upon Health of Occupational 
Exposure to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984.

In making its determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the present case, the certificate of death shows that the 
Veteran died on October [redacted], 2001.  The certificate of death 
lists the immediate cause of the Veteran's death as 
metastatic prostate cancer; no other conditions were 
identified as significant in contributing to the Veteran's 
death, and an autopsy was not performed.

The appellant also submitted a January 2001 statement from a 
physician who wrote that he had been treating the Veteran 
since May 2000, and it was his opinion that the Veteran died 
of a massive stroke due to the cancer with which the Veteran 
had been struggling.  

First, the Board will consider the question of whether the 
conditions causing the Veteran's death (metastatic prostate 
cancer and a stroke) were incurred in or aggravated by his 
active service.

The Veteran's service treatment record (STR) includes no 
indication related to a stroke or prostate cancer.  His DD 
214 shows that he was a chief radio technician and held 
qualifications as an electronic equipment, radio, radar, 
sound, and loran technician.  

The post-service medical records demonstrate that the Veteran 
was found to have adenocarcinoma of the prostate in December 
1988.  In an April 2003 letter, a physician wrote that she 
first saw the Veteran in 1988, and continued to treat him 
until his death.  His treatment consisted of  radical 
retropubic prostatectomy and chemotherapy, with subsequent 
treatment including radiation to the prostatic bed due to 
state-D-II adenocarcinoma of the prostate well differentiated 
with one positive node and extension of the seminal vesicles 
in 1988.  He had 10 years of treatment, including radiation, 
chemotherapy, Taxol, and hormone manipulation.  

In connection with the appellant's claim, a VA physician 
reviewed the Veteran's claims file, including his medical 
records, in January 2005.  The examiner first noted the 
appellant's contention that the Veteran died secondary to in-
service radiation exposure.  With regard to his medical 
history, the examiner noted that the Veteran had had frequent 
severe migraine headaches with no other medical problems, 
except for prostate cancer.  He died of metastatic prostate 
cancer, and the appellant also asserted that his death was 
related to his migraines.  

The VA physician, based on his review of the claims file, 
which he described as "extensive," diagnosed metastatic 
prostate cancer.  He then explained that given the rate of 
prostate cancer in the Veteran's peers, it would be pure 
conjecture to state that the Veteran's prostate cancer was 
secondary to alleged in-service radiation exposure.  Rather, 
it was more than likely related to his advancing age and 
unlikely to be primarily related to service-related 
exposures.  

In support of her claim, the appellant also submitted what 
appears to be a newspaper (or magazine) editorial opinion 
entitled "Veterans shouldn't have to fight for care."  The 
opinion emphasizes the difficulties a Veteran faces in 
seeking compensation for service-related disabilities.  

Based on this record, the Board must conclude that the 
conditions causing the Veteran's death are not related to his 
service.  First, prostate cancer and stroke occurred many 
years following the Veteran's discharge, which is significant 
evidence against his claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Second, there is no indication that the Veteran was exposed 
to ionizing radiation during his active service.  To the 
extent he repaired radar equipment during service, this is 
considered non-ionizing radiation to which the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309 are not for 
application.  See Rucker, 10 Vet. App. at 69.  

Further, there is no indication that the Veteran's prostate 
cancer may be due to his exposure to non-ionizing radiation.  
In fact, a VA physician who reviewed the Veteran's claims 
file concluded that it was unlikely the Veteran's prostate 
cancer was related to his in-service exposure.  In this 
regard, the Board finds that the VA physician's opinion 
highly probative.  First, the opinion is uncontroverted.  
Further, the physician demonstrated that he was fully 
informed of the pertinent medical history by making specific 
references to evidence in the claims file.  Moreover, the VA 
physician fully articulated his opinion and provided a 
reasoned analysis supporting his opinion (that the Veteran's 
prostate cancer was more likely related to his advancing age 
in light of the rate of prostate cancer amongst the Veteran's 
peers).  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 
303-304 (2008).  

To the extent the appellant submitted a newspaper editorial 
opinion, the opinion does not address the specific facts of 
the present Veteran's case.  In fact, it primarily addresses 
in-service asbestos exposure.  Accordingly, it is not 
pertinent evidence with regard to the relationship between 
the Veteran's prostate cancer and/or stroke and his in-
service exposure to non-ionizing radiation.  See Sacks v. 
West,  11 Vet. App. 314, 317 (1998); Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  

The Board has carefully and fully considered the appellant's 
assertions to include that the Veteran's death was due to his 
in-service duties involving radar equipment, but finds that 
her statements are not competent evidence supporting her 
claim.  In this regard, the appellant has not contended that 
the Veteran had symptoms of prostate cancer or stroke 
continuously following his discharge.  

Further,  the appellant has not asserted that she has any 
medical training or credential, and the etiological 
relationship between exposure to in-service non-ionizing 
radiation and prostate cancer and stroke is not a medical 
issue capable of lay observation and is not otherwise the 
type of medical question for which lay evidence is competent 
evidence.  Finally, the appellant has not identified a 
contemporaneous medical opinion relating the Veteran's in-
service non-ionizing radiation exposure to his prostate 
cancer or stroke, and the record contains no contemporaneous 
descriptions supporting a later medical professional's 
diagnosis or etiology opinion.  For these reasons, the 
appellant's lay statements do not constitute competent 
evidence supporting her claim.  See Davidson, 581 F.3d at 
1316; Jandreau , 492 F.3d at 1376-77.

In short, the weight of the evidence indicates that the 
Veteran's prostate cancer or stroke was not incurred in or 
aggravated by active service.  Therefore, service connection 
for the cause of the Veteran's death is not warranted on this 
basis.  See 38 C.F.R. § 3.312.  

Next, the Board will consider whether the Veteran's 
previously service-connected migraine headaches caused, or 
contributed substantially or materially to cause, his death. 

In this regard, the record includes evidence both supporting 
and weighing against the appellant's claim. 

Where there is conflicting medical evidence, such as here, 
the Board may not ignore or disregard any physician's 
conclusions.  See Willis v. Derwinski, 1 Vet. App. 66 (1991).  
The Board, however, is not obligated to accept a physician's 
opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  
Rather, the Board's duty is to assess their probative value.  
See Hayes, 5 Vet. App. at 69.  In fact, the Board may favor 
one medical opinion over another if it offers an adequate 
statement of reasons or bases.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

A medical opinion will be considered probative if it includes 
clear conclusions and supporting data with a reasoned 
analysis connecting the data and conclusions.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (citing 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  
Accordingly, the initial inquiry in determining probative 
value is to assess whether a medical expert was fully 
informed of the pertinent factual premises (i.e., medical 
history) of the case.  A review of the claims file is not 
required, since a medical professional can also become aware 
of the relevant medical history by having treated the Veteran 
for a long period of time or through a factually accurate 
medical history reported by the Veteran.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

Although being fully and accurately informed of the relevant 
medical history is necessary, the most probative value of a 
medical opinion comes from its reasoning.  Therefore, a 
medical opinion containing only data and conclusions is not 
entitled to any weight.  In fact, a review of the claims file 
does not substitute for a lack of a reasoned analysis.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).  
Therefore, a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, medical opinions that are equivocal in 
nature, such as those expressed in speculative language, do 
not provide the degree of certainty required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In short, a medical opinion that is a factually accurate, 
fully articulated, and based on sound reasoning carries 
significant weight.  See Nieves-Rodriquez, 22 Vet. App. at 
304.  

In support of the present appellant's claim, the evidence 
includes a November 2002 letter from a registered nurse, who 
wrote that the Veteran had been under her care for treatment 
of metastatic prostate cancer.  The nurse went on to state 
that this was an extended illness and that the Veteran also 
continued to suffer from migraine headaches.  

Also, a physician in July 2006 provided a handwritten note 
indicating that the Veteran had a long history of migraines.  
The physician further wrote that it was his medical opinion 
that the disorder "could have contributed as a factor in 
causing a stroke."  (In an attached statement, the appellant 
indicated that this doctor was the Veteran's treating 
physician during his lifetime.)  

In support of her claim, the appellant also submitted an 
newspaper/magazine article noting that a Danish study found 
that "a surprising number of asymptomatic strokes" occur in 
patients with migraines.  

Further, the appellant submitted numerous written statements 
and she previously testified in November 2002 at an RO 
Decision Review Officer (DRO) hearing.  The appellant 
explained that the Veteran had migraines throughout his life 
beginning in service.  He had an operation 30 years prior, 
but the migraines continued even if less severe.  More 
recently, he took Xanax, which helped with his headaches; he 
had also taken Antivert.  His headaches occurred more 
frequently after he developed cancer, and he had them even 
worse during his last few months.  When one came on, it would 
last a month.  Chemotherapy, in particular, triggered the 
headaches.  Also, prior to his recent surgeries, the Veteran 
would tell the doctors that he had headaches, and they would 
take appropriate precautions.  The appellant also emphasized 
that the Veteran had never been bedridden prior to the day he 
died, but on the day of his death the last thing he told her 
was that he could not use his arm.  

Finally, in support of her claim, the appellant submitted two 
lay statements from those who knew the Veteran at the time of 
his death.  First, in a September 2002 letter, the Veteran's 
nephew wrote that he had visited the Veteran two or three 
times within six weeks of his death, including on the day 
prior to his death.  At no time during his visits, the nephew 
indicated, did he observe the Veteran to be bedridden; in 
fact the Veteran was able to walk, he was alert, and he was 
coherent.  In a statement notarized in July 2005, a different 
layperson wrote that he had visited the Veteran two days 
before the Veteran died.  At that time the Veteran was weak, 
but up-and-about and not bedridden.  

Weighing against the Veteran's claim, the evidence consists 
of a February 2007 opinion from a VA physician.  The 
physician indicated that he reviewed the Veteran's claims 
file.  Accordingly, the VA physician noted that the Veteran 
was service-connected for migraine headaches.  The physician 
further noted that despite having had surgery, the Veteran 
continued to suffer from migraines throughout his life.  
Later in life, the Veteran developed prostate cancer with 
metastases and was treated with chemotherapy.  He died in 
December 2001, but was ambulatory prior to his death.  On the 
day of his death, the Veteran complained of being unable to 
use his arm.  The examiner further noted that the death 
certificate lists the cause of death as metastatic prostate 
cancer, but a physician in January 2001 indicated that the 
Veteran died of a massive stroke due to his cancer.  

The VA examiner then opined that the Veteran's cause of death 
likely was related to his abrupt neurologic change on the day 
of his death.  Most likely, more likely than not, this acute 
neurologic change was the result of either a stroke or 
"perhaps" metastatic prostate cancer to the brain.  It was 
less likely than not that the severe migraine headaches had 
any contributing role in the cause of the Veteran's death.  
Therefore, it is less likely than not that the Veteran's 
service-connected migraines led to his death.  

The record also contains a September 2009 opinion by the 
Chief of Neurology at a VA medical center.  The neurologist 
indicated that she reviewed the claims file.  Accordingly, 
she documented a thorough review of the Veteran's pertinent 
history, including his service as an electronic radar 
technician, and diagnosis and treatment for metastatic 
prostate cancer.  The neurologist also quoted from the 
January 2001 private physician's letter, and an October 2002 
letter from the appellant.  The neurologist further noted the 
Veteran's history of migraines with surgery causing an 
improvement in the condition, but continuing throughout his 
life until his death.  Additionally, the neurologist noted 
July 1999 treatment notes showing that the Veteran had high 
blood pressure with complaints of headaches, which did not 
recur on follow-up.  Finally, the neurologist noted that at 
the time of his death, the Veteran had severe risk factors 
for stroke consisting of advancing age, personal history of 
hypertension and of malignancy, a strong family history of 
cardiovascular disease, and a remote history of tobacco 
abuse.  

Based on this history, with regard to the issue of whether 
the Veteran's cause of death was a stroke, the expert opined 
that it is as likely as not that the Veteran died of a 
stroke, either hemorrhagic or ischemic, or possibly a massive 
subdural hematoma, given the history of a fall with right arm 
weakness and death a few hours later.  With regard to the 
issue of whether the Veteran's service-connected migraine 
headaches caused or materially contributed to a stroke, which 
caused the Veteran's death, the expert opined that it is 
unlikely the Veteran's death was related to the headaches 
diagnosed in the 1940s.  

After carefully reviewing the evidence both supporting and 
weighing against the appellant's claim, the Board finds that 
the February 2007 opinion of the VA physician and the 
September 2009 opinion of the VA neurologist are the most 
probative evidence with regard to the issue of the whether 
the Veteran's service-connected migraine headaches caused, or 
contributed substantially or materially to cause, his death.  

In fact, the Board finds that the September 2009 VA 
physician's opinion is the most probative evidence with 
regard to this issue.  As indicated, the physician is a Chief 
of Neurology.  Further, the physician demonstrated that she 
was fully aware of the pertinent service and medical history, 
as indicated by her citation, including quotations from, 
specific evidence in the claims file.  The physician also 
fully and unequivocally stated her conclusion that the 
Veteran's death was unlikely related to his service-connected 
migraine headaches.  

The February 2007 VA physician's opinion is also highly 
probative for similar reasons.  The physician was fully 
informed of the pertinent factual premises, as demonstrated 
by his reference to specific medical and lay evidence in the 
claims file.  Further, the physician unequivocally stated his 
opinion that the Veteran's death resulted from an acute 
neurologic change, and that the Veteran's service-connected 
migraine headaches less likely than not had any contributing 
role in the Veteran's death.  

In short, the February 2007 and September 2009 VA physicians' 
opinions are factually accurate, fully articulated, and based 
on sound reasoning.  Accordingly, they carry significant 
weight, and are the most probative evidence regarding the 
relationship between the Veteran's service-connected migraine 
headaches and the causes of his death.  See Nieves-Rodriquez, 
22 Vet. App. at 304.  

The Board finds, on the other hand, that the July 2006 
opinion by the Veteran's treating physician carries little 
probative value.  Although the physician was the Veteran's 
treating physician, which supports a conclusion that he was 
fully aware of the pertinent medical history, the physician 
stated his opinion in speculative language:  that the 
Veteran's migraine headaches "could have contributed as a 
factor in causing a stroke."  This type of speculative and 
equivocal language, while it does provide some support for 
the appellant's claim, does not present the degree of 
certainty necessary to outweigh the February 2007 and 
September 2009 VA physicians' opinions.  

With regard to the November 2002 statement from a registered 
nurse, the Board notes that this evidence shows that the 
Veteran's suffered from migraine headaches at the same time 
he received treatment for prostate cancer.  The nurse, 
however, did not offer an opinion indicating that the 
migraine headaches contributed to the cause of the Veteran's 
death.  Accordingly, the statement is of no probative value 
with regard to this issue.  

The lay statements of record are also of limited probative 
value.  With regard to the September 2002 statement from the 
Veteran's nephew and the July 2005 statement from a friend, 
their assertions are competent evidence showing that the 
Veteran was able to ambulate (was not bedridden) prior to his 
death.  See Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. App. 
at 494.  They did not, however, assert an opinion with regard 
to the relationship between the Veteran's service-connected 
migraine headaches and the causes of his death.  Their 
statements, accordingly, are not pertinent evidence in this 
regard.  

Similarly, the appellant explained throughout her 
correspondence and DRO hearing testimony that the Veteran 
continued to suffer from migraines until his death.  These 
assertions are competent evidence demonstrating that the 
Veteran suffered from migraine headaches from the time of his 
discharge from active service until his death.  

The appellant also indicated that she felt that the Veteran's 
migraines contributed to his death.  The etiological 
relationship between migraine headaches and prostate cancer 
and a stroke, however, is not capable of lay observation and 
is not otherwise the type of medical question for which lay 
evidence is competent evidence.  Moreover, the most probative 
medical evidence, as indicated, weighs against her 
assertions.  

Accordingly, the lay evidence does not constitute competent 
evidence supporting her claim.  See Davidson, 581 F.3d at 
1316; Jandreau , 492 F.3d at 1376-77.

Finally, the appellant submitted an article stating that a 
Danish study found that "a surprising number of asymptomatic 
strokes" occur in patients with migraines.  This evidence is 
competent evidence showing that there may be an increased 
risk of strokes for those who suffer from migraines.  The 
evidence, however, is not probative with regard to the 
appellant's claim, because it does not address the 
relationship between the present Veteran's migraine headaches 
and the stroke that caused his death.  See Sacks,  11 Vet. 
App. at 317; Mattern, 12 Vet. App. at 228.  In short, the 
article is too general and inconclusive, even when considered 
in combination with the other evidence, to outweigh the 
highly probative February 2007 and September 2009 VA 
physicians' opinions.  

In conclusion, the Board finds after careful review of the 
entire record that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the Veteran's death.  Therefore, the claim must be 
denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

C.  Chapter 35 Educational Benefits

As an initial matter, the Board notes that the appellant 
indicated in a statement attached to her April 2007 NOD that 
she had not applied for Dependent's Educational Assistance, 
which would indicate that the issue is not presently on 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201; 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (explaining 
that an NOD initiates appellate review in the VA 
administrative adjudication process). 

In the NOD itself, however, the appellant indicated more 
generally that she disagreed with the RO's rating decision.  
Moreover, the RO issued an SOC addressing the issue, and in 
her May 2008 Substantive Appeal (VA Form 9), the appellant 
indicated that she wished to appeal all the issues listed in 
the SOC.  Accordingly, the Board will consider the issue of 
entitlement to DEA benefits.  

For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) the 
Veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the Veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the Veteran's death; or (4) the Veteran died 
as a result of a service-connected disability. 38 U.S.C.A. §§ 
3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 
21.3021.

In this case, the Veteran did not have a permanent total 
service-connected disability at the time of his death, and, 
as decided above, the cause of his death has not been shown 
to be service-related.  Accordingly, the Board finds that the 
appellant has not met the criteria for eligibility for DEA 
benefits.  See id.; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for the cause of the Veteran's 
death, the appeal is allowed to this extent.  

Service connection for the cause of the Veteran's death is 
denied.  

Eligibility for Dependents' Educational Assistance benefits 
pursuant to 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


